

EXHIBIT 10.43
Name: Mark Hunter
Address: Chapel Lane, Clifton, Ashbourne, Derbyshire, DE6 2GL, UK
Date of Birth: 5 January 1963


In Burton on Trent on 24th September 2013
Dear Mark
Secondment to Molson Coors Europe s.r.o.
 
This Secondment Letter ("Letter") sets out Molson Coors Brewing Company (UK)
Limited's ("MCBC UK") (whose registered office is at 137 High Street, Burton
Upon Trent, Staffordshire DE14 1JZ, United Kingdom) proposals in relation to its
offer of a secondment for you to Molson Coors Europe s.r.o. ("MCE") (whose
registered office is at Nádražní 84, Postal Code 150 54, Prague 5, Czech
Republic, Identification Number: 289 85 630 registered in the Commercial
Registry maintained by the Municipal Court in Prague, Section C, Insert 157920).
Should you wish to accept this offer then the following terms and conditions
will be applicable.
1
TERMS AND CONDITIONS OF EMPLOYMENT

1.1
You will remain an employee of MCBC UK and you will not become an employee of
MCE during your secondment by MCBC UK to MCE. Except as provided below, your
terms and conditions of employment as set out in the Service Agreement entered
into between you and Coors Brewers Limited (now, MCBC UK) on 20 March 2002
("Employment Contract") (as amended) remain unchanged. In particular, your
secondment will not affect your eligibility to participate in the Molson Coors
Brewing Company’s (“MCBC”) Change in Control Protection Program.

1.2
In the event of any inconsistency between this Letter and the Employment
Contract, this Letter shall prevail during the term of your secondment by MCBC
UK to MCE.

1.3
If any changes are made to your terms and conditions of employment (and/or to
the Employment Contract) during your secondment to MCE, the secondment shall
continue on the amended terms and conditions and the terms of this Letter.

1.4
Your secondment commenced on 1 October 2012 and continues thereafter, subject to
the terms of this Letter, and your Employment Contract.

1.5
During the secondment by MCBC UK to MCE, you will devote the whole of your
working time, attention and skill to the duties required of you in relation to
the business of MCE in the position of President and Chief Executive Officer
under the instructions of the statutory body of MCE or the appropriate managing
employee of MCBC. At the end of


1

--------------------------------------------------------------------------------



your secondment, your employment with MCBC UK will continue, unless and until
terminated in accordance with the terms of the Employment Contract.
1.6
You will continue to participate in the MCBC Long Term Incentive Plan, subject
to the terms of the plan. Your annual LTIP target will continue at the current
level of US$1,000,000, subject always to MCBC's right to discontinue or amend
the terms of this plan at any time and from time to time and, in such event,
MCE, MCBC, MCBC UK or any Associated Company shall not be required to provide a
replacement plan or to pay compensation in respect of such discontinuance or
amendment. Thereafter, the target and any payments due will be set at the level
and amount appropriate to your position within the company. You acknowledge that
you have no right to receive an annual allocation (or an allocation of a
particular level) under this plan and that MCE, MCBC, MCBC UK or any Associated
Company is under no obligation to operate a long term incentive plan. You also
acknowledge that you will not acquire such a right, nor shall MCE, MCBC, MCBC UK
or any Associated Company come under such an obligation, merely by virtue of you
having received one or more allocations or payments (or allocations or payments
of a particular level) under this or any other plan.

For the purposes of this Letter, “Associated Company” means:
a company which is from time to time a subsidiary or a holding company of MCBC
UK or a subsidiary (other than MCBC UK) of a holding company of MCBC UK. In this
definition "subsidiary" and "holding company" have the same meanings as in
Section 1159 of the UK Companies Act 2006, as originally enacted.
1.7
You will continue to accrue all your pension benefits, relating to your period
of employment post 4 April 2009, under the employer-financed retirement benefit
scheme (EFRBS) arrangement as per the letter from MCBC UK to you dated 11th
February 2010.

2
DURING THE SECONDMENT

During the secondment:
(a)
you will report to the statutory body of MCE or the appropriate managing
employee of MCBC or such other person as MCE may from time to time require and
will perform work under their instructions;

(b)
you will carry out the work required of you as President and Chief Executive
Officer primarily at MCE’s offices in Prague, Czech Republic and your home
address in the United Kingdom or at such other place in Europe as MCBC UK may
from time to time determine. If you choose to maintain your primary residence in
the United Kingdom, generally, you will perform your duties ten days per month
in Prague, a minimum of six days per month in the United Kingdom and the balance
of the month in other European countries as required;

(c)
your salary and other remuneration will continue to be paid by MCBC UK and
reviewed, agreed and approved by the Board Compensation and HR Committee of
MCBC;


2

--------------------------------------------------------------------------------



(d)
all other contractual benefits of your employment will continue to be honoured
by MCBC UK;

(e)
if you choose to maintain your primary residence in the UK, MCE shall procure
that you will be eligible to participate in the benefits provided by MCBC under
the Molson Coors Europe Senior Mobile Workers Policy. Key provisions of that
policy are:

(i)
you will be provided with housing while in Prague and accommodation whilst
travelling from your home base;

(ii)
reasonable travel costs to and from your primary residence in the UK will be
covered;

(iii)    you will receive medical cover while in Prague; and
(iv)
you will receive tax assistance and tax return preparation services from the
relevant company's tax provider.

(f)
In addition to the provisions of the Molson Coors Europe Senior Mobile Workers
Policy you will be eligible to the following enhancements:

(i)
A furnished, executive-quality two bedroom apartment in the secondment location;

(ii)
A per diem allowance for each day spent in the secondment location;

(iii)
A car (or car and driver, if appropriate) in the secondment location;

(iv)
Travel to and from your home in the UK to the secondment location once per week,
and travel for your spouse as well, as you and your spouse deem appropriate;

(v)
Two annual round trip plane tickets per year for each of your children between
the UK and the secondment location; and

(vi)
Tax return preparation and tax equalization for the duration of the secondment
and for the UK tax year immediately following the conclusion of the secondment.

3
END OF SECONDMENT

3.1
Your secondment to MCE will terminate:

(a)
automatically and with immediate effect, if you cease to be employed by MCBC UK
for any reason, including your resignation;

(b)
automatically and with immediate effect, if MCE's secondment agreement with MCBC
UK terminates for any reason; or


3

--------------------------------------------------------------------------------



(c)
if so decided by MCBC UK, who will have the right to terminate your secondment
immediately by serving you a written immediate cancellation of your secondment,
where:

(i)
you commit an act of gross misconduct;

(ii)
if you are absent for reasons other than annual, study, paternity, parental,
special or other leave authorised by Peter Swinburn, President and CEO, MCBC
from the performance of your duties for a period of 60 working days in any
period of 12 consecutive months; or

(iii)
if you act in any other such way that your continued secondment is likely to
adversely affect MCE.

3.2
Termination of secondment by notice:

(a)
MCBC UK may terminate your secondment by a written secondment termination notice
delivered to you with 60 days’ notice period without stating a reason or for any
reason such termination of secondment does not affect your employment with MCBC
UK.

(a)
Should any such event occur, MCBC UK may also have the right to terminate your
employment. However, the termination of your secondment does not by itself
terminate your employment with MCBC UK.

4
DISCIPLINARY AND GRIEVANCE MATTERS

Any disciplinary matter or grievance which arises during your secondment will
continue to be dealt with by MCBC UK.
5
CONFIDENTIAL INFORMATION

During your secondment and at any time thereafter you shall not use for your own
purposes or benefit or divulge or communicate to any person (other than as
authorised by Peter Swinburn, President and CEO, MCBC or as required for the
purposes of carrying out your duties) any trade secrets or other information
which is for the time being confidential relating to the business of MCBC UK or
MCE or any other Associated Company, being information which is marked
"confidential" or which MCE or MCBC UK shall have notified you is to be kept
confidential or which by its nature would be normally regarded as being
confidential, or which to your knowledge has been obtained by MCE, MCBC UK or
any other Associated Company from a third party on terms that MCE, MCBC UK or
any other Associated Company is to keep it confidential, but this obligation
shall not extend to information or knowledge which is for the time being in the
public domain (otherwise than by reason of its wrongful disclosure) or which is
required to be disclosed by law.
6
PROPERTY

You will return to MCE upon request and also upon the termination of your
secondment, all notes, memoranda, tools, samples, models, materials, prototypes,
documents,

4

--------------------------------------------------------------------------------



drawings, specifications, other written materials, computer software and all
other property belonging to it which for the time being is in your possession or
under your control including copies of any such documents, drawings,
specifications, written material or computer software. You will ensure that all
information belonging to MCE is erased from any personal computer system or any
other personal information retrieval system you may have at the same time.
7
INTELLECTUAL PROPERTY RIGHTS

Any discovery, invention, design, process or work in respect of which copyright
or any rights in the nature of copyright subsists which is capable of protection
by law by means of any form of intellectual or industrial property rights (which
expression shall include the right to apply for any such protection) made or
devised by you during the performance of your duties during your secondment
shall, as far as the law allows, be the property of MCBC UK and you shall upon
MCBC UK's request assign them to MCBC UK or as MCBC UK directs.
8
OTHER TERMS

Due to the fact that you will be seconded to perform work within the territory
of the Czech Republic, you shall be subject to the applicable regulations in the
Czech Republic as regards:
(a)
the maximum working hours and minimum rest periods;

(b)
the minimum duration of annual leave or its proportional part;

(c)
the minimum salary, the relevant minimum level of guaranteed salary and extra
pay for overtime work;

(d)
occupational safety and health protection;

(e)
equal treatment of male and female employees and prohibition of discrimination.

This does not apply if the corresponding rights (if any) arising under the laws
of England are more favourable for you than those arising from applicable Czech
legal regulations. The favourability shall be assessed separately for each such
right resulting from your employment relationship with MCBC UK.
Please sign, date and return the attached copy of this Letter to MCBC UK, at 137
High Street, Burton Upon Trent, Staffordshire DE14 1JZ to the attention of Kate
Holden, Head of ER Policy and Recruitment, MCBC UK within 5 working days of
receipt, at the latest, to indicate your acceptance of the secondment to MCE on
the terms set out in this Letter. By your acceptance of the terms and conditions
of this Letter this Letter shall form an agreement between you and MCBC UK on
the terms and conditions of your secondment to MCE.
Yours sincerely



5

--------------------------------------------------------------------------------



Molson Coors Brewing Company (UK) Limited
name: Kate Pearce
authorization: /s/ Kate Pearce


Molson Coors Brewing Company (UK) Limited
name: Anita Adam
authorization: /s/ Anita Adam





6

--------------------------------------------------------------------------------



To:    Molson Coors Brewing Company (UK) Limited
attn.: Kate Pearce and Anita Adam [Designation of Officer]


1.
I hereby accept the terms and conditions of my secondment by Molson Coors
Brewing Company (UK) Limited, whose registered office is at 137 High Street,
Burton Upon Trent, DE14 1JZ, Staffordshire, United Kingdom, to Molson Coors
Europe s.r.o., whose registered office is at Nádražní 84, Postal Code 150 54,
Prague 5, Czech Republic, Identification Number: 289 85 630 registered in the
Commercial Registry maintained by the Municipal Court in Prague, Section C,
Insert 157920, on the terms and conditions set out in the Secondment Letter
dated 24th September 2013, of which the above is a copy; and

2.
I hereby waive, in compliance with Czech law and for the benefit of Molson Coors
Europe s.r.o., whose registered office is at Nádražní 84, Postal Code 150 54,
Prague 5, Czech Republic, Identification Number: 289 85 630 registered in the
Commercial Registry maintained by the Municipal Court in Prague, Section C,
Insert 157920, all and any rights as I might have for satisfaction of any
receivable against Molson Coors Europe s.r.o. arising from my appointment to the
position of the corporate executive of Molson Coors Europe s.r.o. and for the
performance of such corporate executive position at Molson Coors Europe s.r.o.
in relation to the period from my appointment to such corporate position until
the date of my signature of this waiver.

3.
Notwithstanding the above, I hereby further agree and undertake, for the benefit
of Molson Coors Europe s.r.o., that I have performed and will perform the
position of the corporate executive of Molson Coors Europe s.r.o., for the
entire period from the date of my appointment until termination of my
performance of the position of the corporate executive of Molson Coors Europe
s.r.o., without entitlement to any remuneration for such performance of the
corporate position. If I become entitled to any remuneration for the performance
of the position of the corporate executive of Molson Coors Europe s.r.o. for the
period from the date following my signature and acceptance of this Secondment
Letter, I hereby irrevocably waive all my rights as I might have for
satisfaction of any such receivable for remuneration against Molson Coors Europe
s.r.o.



Date:        30th September 2013
Place:        Home Address
Name:        Mark Hunter
Address:    [Intentionally Omitted]
Date of Birth:    [Intentionally Omitted]
Signature:    /s/ Mark Hunter






--------------------------------------------------------------------------------









